Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is in response to amendment filed on 02/23/2021.
Claims 2, 7 – 9 and 13 had been cancelled.
Claims 1, 3 – 6, 10 – 12 and 14 – 17 are currently pending.
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 08/12/2019, 04/03/2019 and 02/28/2021 was filed after the mailing date of the first office action.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Claim Objections
Claim 3 is objected to because of the following informalities:  
Claim 3 recites, “------wherein the encrypted boot image is encrypted using a unique key that is generated by the ME”, which does not read proper. The examiner interprets w.r.t. claim 1, as “wherein the encrypted boot image is decrypted using a unique key that is generated the ME” for the examination purpose.
Appropriate correction is required.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1, 3 – 6, 10 – 12, and 14 – 16 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al., US 20060026417 A1 [hereinafter as Furusawa][cited by an applicant in IDS] in view of Khessib et al., US 2019/0073478 A1 [hereinafter as Khessib][cited in previous OA and PTOL- 892].
As to claims 1 and 11, Furusawa discloses a system including a processor [104 main processor], memory [106, fig. 1], management engine (ME) [302, trusted processor], and secured storage medium [132 boot flash] and a method for secure booting of a system [para 0005] comprising a processor [104 main processor, fig. 1], a management engine (ME) [302 trusted processor, para 0036 – 0038, fig. 3] and a 
However, Furusawa’s security device does not teach it comprises a Hardware Root of Trust (HRoT) device that is distinct from the system.
Khessib teaches in the same filed of endeavor a computer system [10 computer system, fig. 1] and method including security device comprises a Hardware Root of Trust (HRoT) device that is distinct from the system [as shown in fig. 1, 3, 6, 8 11 -12][para 0018, as shown in fig. 1, 3, 6, 8, 11 – 12].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Furusawa and Khessib before the effective filing date of the claimed invention, to combine and modify the security device of computer system and a method as disclosed by Furusawa to include a Hardware Root of Trust (HRoT) device that is distinct from the system [as shown in fig. 1, 3, 6, 8 11 -12][para 0018, as shown in fig. 1, 3, 6, 8, 11 – 12] as taught by Khessib in order to obtain the computer system with a 
One of ordinary skill in the art wanted to be motivated to include a Hardware Root of Trust (HRoT) device that is distinct from the system [as shown in fig. 1, 3, 6, 8 11 -12][para 0018, as shown in fig. 1, 3, 6, 8, 11 – 12] as taught by Khessib in order to obtain the computer system with a ROT may store and provide recovery to a known good firmware version in case of authentication failure [para 0018] in order to obtain the computer system with a ROT may store and provide recovery to a known good firmware version in case of authentication failure [para 0018].
As to claim 3, Furusawa discloses a method for secure booting of a system [para 0005], wherein the encrypted boot image is encrypted using a unique key that is generated by the ME [304, trusted processor use cryptographic controls and keys][para 0040, 0047, claim 1].
As to claim 4 Khessib further teaches, wherein the unique key [unique to platform] comprises a unique-per-processor key that is generated based upon unique key material of the processor, wherein the unique key material of the processor is accessible by the ME [crypto engine][para 0073, fig. 6].
One of ordinary skill in the art wanted to be motivated to include wherein the unique key comprises a unique-per-processor key that is generated based upon unique key material of the processor [a secure private key unique to the platform], wherein the unique key material of the processor is accessible by the ME [crypto engine][para 0073, fig. 6] in order to provide the computer system with a secure boot that provides protection and recovery from firmware attacks or corruption [para 0003 – 0004]
As to claim 5, Furusawa discloses a method for secure booting of a system [para 0005], further comprising: loading, by the ME [302], an unencrypted [decrypted] boot image [decrypted boot program]; encrypting, by the ME, the unencrypted boot image [decrypted boot program] using the unique key [use cryptographic controls and keys]; and storing, by the ME, the encrypted boot image in the security device [304] [304, trusted processor use cryptographic controls and keys][para 0040, 0047].
As to claim 6 Khessib further teaches generating, by the ME, an Advanced Encryption Standard (AES) key [AES Key, para 0064, in fig. 6]; encrypting, by the ME, the unencrypted boot image using the AES key; encrypting, by the ME, the AES key [para 0064 – 0066]; and storing, by the ME, the encrypted boot image and the encrypted AES key in the security device [para 0018, 0050, 0064 - 0066].
One of ordinary skill in the art wanted to be motivated to include generating, by the ME, an Advanced Encryption Standard (AES) key [AES Key, para 0064, in fig. 6]; encrypting, by the ME, the unencrypted boot image using the AES key; encrypting, by the ME, the AES key [para 0064 – 0066]; and storing, by the ME, the encrypted boot image and the encrypted AES key in the security device [para 0018, 0050, 0064 - 0066] in order to provide the computer system with a secure boot that provides protection and recovery from firmware attacks or corruption [para 0003 – 0004]
As to claim 10, Furusawa discloses a method for secure booting of a system [para 0005], further comprising: loading, by the ME [302], further comprising: transferring data to and from the security device [304] via the communication channel [communicatively coupled] [para 0036, as shown in fig. 3, 5A].
As to claim 12 Khessib further teaches wherein the ME [crypto engine] is further configured to: load an unencrypted boot image from the security device; generate a unique-per-processor key; encrypt the unencrypted boot image using the unique-per-processor key; and store the encrypted boot image in the security device [crypto engine][para 0073, fig. 6].
One of ordinary skill in the art wanted to be motivated to include wherein the unique key comprises a unique-per-processor key that is generated based upon unique key material of the processor [a secure private key unique to the platform], wherein the unique key material of the processor is accessible by the ME [crypto engine][para 0073, fig. 6] in order to provide the computer system with a secure boot that provides protection and recovery from firmware attacks or corruption [para 0003 – 0004].
As to claim 14, Khessib further teaches wherein the security device comprises a network server [rack server][para 0015, 0020, 0088, fig. 11].
One of ordinary skill in the art wanted to be motivated to modify/combine a system and method and include wherein the security device comprises a network server [rack server][para 0015, 0020, 0088, fig. 11] in order to obtain the computer system with a ROT may store and provide recovery to a known good firmware version in case of authentication failure [para 0018].
As to claim 15 Khessib teaches in the same filed of endeavor a computer system [10 computer system, fig. 1] including wherein the system comprises a System-on-a-Chip (SoC) [abstract, para 0018, 0022].
One of ordinary skill in the art wanted to be motivated to modify/combine a system and method and include wherein the system comprises a System-on-a-Chip 
As to claim 16, Furusawa a system [para 0005] and further teaches wherein the communication channel to the security device comprises an encrypted communication channel [implicit as the received boot loader is encrypted and this can be seen as encrypted communication channel, para 0038, 0041, 0047].
Claim 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Furusawa et al., US 20060026417 A1 [hereinafter as Furusawa][cited by an applicant in IDS] in view of  Khessib et al., US 2019/0073478 A1 [hereinafter as Khessib][cited in previous OA and PTOL- 892] as applied to claim 11 above, and further in view of Swanson et al., US 20140068275 A1 [hereinafter as Swanson].
As to claim 17, neither Furusawa nor Khessib’s  computer system teach wherein the ME is located in a Platform Controller Hub (PCH) of the system.
However, Swanson teaches in the same filed of endeavor a computer system [10 trusted platform, fig. 1] including wherein the ME [16] is located in a Platform Controller Hub (PCH) [14] of the system [10][para 0016, fig. 1].
Therefore it would have been obvious to one of ordinary skill in the art, having the teachings of Furusawa and Swanson before the effective filing date of the claimed invention, to combine and modify/include the computer system as disclosed by Furusawa to include wherein the ME [16] is located in a Platform Controller Hub (PCH) [14] of the system [10][para 0016, fig. 1] as taught by Swanson in order to obtain  the 
One of ordinary skill in the art wanted to be motivated to include the ME [16] is located in a Platform Controller Hub (PCH) [14] of the system [10][para 0016, fig. 1] in order to obtain  the computer system with only one TPM is needed even though there are two separate domains for BMC and the management engine [para 0025].
Examiner's note: Examiner has pointed out particular references contained in the prior art of record within the body of this action with particular columns and line numbers in the references as applied to the claims above for the convenience of the applicant. Although the specified citations are representative of the teachings of the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. Therefore, Applicant, in preparing response, must fully consider the entire disclosure of cited references as potentially teaching all or part of the claimed invention, including the context of the cited passage as taught by the prior art disclosed by the Examiner.
Prior Art not relied upon: Please refer to the references listed in attached PTO-892, which, are not relied upon for the claim rejection, since these references are pertinent to the disclosure.
Response to Arguments
Applicant’s arguments, see page 6 – 7, filed 02/23/2021, with respect to the rejection(s) of claim(s) 1 and 11 under 35 U.S.C. 102(a)(1) have been fully considered and are persuasive.  Therefore, the rejection has been withdrawn.  However, upon Khessib et al., US 2019/0073478 A1.
Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to NITIN C PATEL whose telephone number is (571)272-3675.  The examiner can normally be reached on M-Th (6:30am - 4:30pm).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NITIN C PATEL/Primary Examiner, Art Unit 2186